                                    Case 5:18-cv-05655-JFL Document 39-1 Filed 05/15/19 Page 1 of 1
                                                                                     -~·   '

                                                                                       .'

                                                                                                                         ---
                                                                                 .



                                                                                                                "'·:
                                                                                               ~..
                                                                                                               ..Jl: .
                                                                                                     '',i' '· • .,




                                                                                                           ~
                                                                                                        '•




                                                      PRIORITy·
                    ~
                 C:-g
                 cnm                                  *MAIL*
                 -ao
                 cnn:c
                 -1
                 ::oc
                 :r;:..m
                 oc
                 "~
                 -;a
                 z-<
                 G>c
                 z~
                 c:
     i:o
                 I:DQ!
---- m -;
-iiiiiiiiiiiiiii :::0 (Q
--                    ,;o



--=




                                                                        . :~ 0       ',




             l   ~

                            l   -




   ,,'           ..
                     '
